Citation Nr: 0814992	
Decision Date: 05/06/08    Archive Date: 05/12/08

DOCKET NO.  04-17 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
hemorrhoids.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
December 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The Board also notes that, although the veteran had initially 
disagreed with the evaluation assigned for service-connected 
migraine headaches, the veteran did not include that 
disability in his May 2004 substantive appeal, and that issue 
is not before the Board for appellate review.

The Board notes that the appellant requested a Travel Board 
hearing in connection with the current claim.  The hearing 
was subsequently conducted by the undersigned Veterans Law 
Judge in May 2006.  The appellant testified at that time and 
the hearing transcript is of record.

This case was previously before the Board in August 2007 when 
it was remanded for further development.  The required 
development having been completed, this case is appropriately 
before the Board.  See Stegall v. West, 11 Vet. App. 268 
(1998).


FINDING OF FACT

The veteran's hemorrhoids are not manifested by being large 
or thrombotic, irreducible, with excessive redundant tissue, 
evidencing frequent recurrences and do not manifest 
persistent bleeding with secondary anemia or fissures.





CONCLUSION OF LAW

The criteria for a compensable evaluation for hemorrhoids 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 4.1, 4.114, Diagnostic 
Code 7336 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Increased (Compensable) Evaluation for Hemorrhoids

The veteran seeks a compensable evaluation for his service-
connected hemorrhoids.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history. 
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id; Powell v. West, 13 Vet. App. 31, 35 (1999).

A recent decision of the United States Court of Appeals for 
Veterans Claims (Court) has held that in determining the 
present level of a disability for any increased evaluation 
claim, the Board must consider the application of staged 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In 
other words, where the evidence contains factual findings 
that demonstrate distinct time periods in which the service-
connected disability exhibited diverse symptoms meeting the 
criteria for different ratings during the course of the 
appeal, the assignment of staged ratings would be necessary.

Based upon the guidance of the Court in Hart, the Board has 
considered whether a staged rating is appropriate in this 
instance.  However, in the present case, the veteran's 
symptoms remained constant throughout the course of the 
period on appeal and as such, a staged rating is not 
warranted.  

The veteran asserts that his condition is worse and that VA 
treatment records will substantiate the increased severity.  

The veteran's service-connected hemorrhoids have been 
evaluated as noncompensably disabling under Diagnostic Code 
(DC) 7336, external or internal hemorrhoids.  38 C.F.R. § 
4.114.

Under DC 7336, internal or external hemorrhoids warrant a 
noncompensable rating if symptoms are mild or moderate.  A 10 
percent rating is warranted if hemorrhoids are large or 
thrombotic, irreducible, with excessive redundant tissue, 
evidencing frequent recurrences.  A 20 percent rating is 
warranted if there is persistent bleeding with secondary 
anemia or fissures.  38 C.F.R. § 4.114, DC 7336.

The Board has considered the full history of the veteran's 
service-connected hemorrhoids and the evidence of record does 
not show entitlement to a compensable evaluation under DC 
7336.

The veteran was afforded a VA Compensation and Pension (C&P) 
examination in conjunction with his current claim for an 
increased rating in March 2003.  Examination of the veteran 
did not reveal any visible or palpable hemorrhoids.

In a VA outpatient treatment noted dated in December 2003, 
the veteran complained of his hemorrhoids flaring.  Upon 
examination, the veteran was found to have no external 
hemorrhoids, no surrounding erythema, no thrombosed 
hemorrhoids, no fissures, no active bleeding, and heme 
negative brown stool.  A digital rectal examination could not 
be performed at that time because the veteran refused to 
cooperate.  The veteran was prescribed proctofoam and hot 
sitz baths, and instructed to return if there was no 
improvement.

Inpatient records from the North Texas Health Care System 
(HCS) in Dallas, Texas, dated in June 2006, do not reveal any 
hemorrhoids or any bowel problems.  In August 2006 and 
February 2007 the veteran refused to complete serial fecal 
occult blood test.  At no point subsequent to January 2002 
does the record reveal any rectal bleeding.

In VA outpatient notes, dated in July, August, and September 
2007, the veteran reported that his hemorrhoids were flaring.  
However, subsequent follow up examinations did not note any 
hemorrhoids.

In October 2007, the veteran was afforded a VA C&P 
examination in conjunction with his claim.  The veteran 
reported that he has flare-ups once or twice a week and 
notices occasional blood in his stool, on toilet paper, and 
in the commode.  He stated that he uses proctofoam every 
other day, once a day.  The veteran indicated that his rectum 
itches, burns, and is painful with each flare-up.  The 
examiner reported that the veteran submitted three stool 
specimens in September 2007 for hemeoccult blood and they 
were all found to be negative.  Upon examination, the 
veteran's rectum was "completely normal."  The examiner 
noted some external hemorrhoidal tags but no active 
hemorrhoids.  The veteran's digital rectal examination was 
normal and that the veteran had normal muscle tone, no 
spasms, no masses, no fissures, and no fistulas.  A hemoccult 
test was performed and was negative.  The examiner diagnosed 
the veteran with three hemorrhoidal tags with three negative 
occult blood stools, normal hemoglobin, and normal 
hematocrit.

Based on the evidence of record, the Board finds that the 
criteria for a compensable evaluation for hemorrhoids have 
not been met.  VA treatment records and examination reports 
do not show large or thrombotic, irreducible, hemorrhoids 
with excessive redundant tissue, evidencing frequent 
recurrences or persistent bleeding with secondary anemia or 
fissures.  A VA C&P examination performed in March 2003 did 
not reveal any visible or palpable hemorrhoids.  A December 
2003 VA outpatient record noted that the veteran complained 
of problems with hemorrhoids; however, no hemorrhoids were 
noted upon examination and the veteran refused to cooperate 
with a digital rectal examination.  VA inpatient records 
dated in June 2006 did not reveal any hemorrhoids.  July and 
August 2007 VA outpatient records noted that the veteran 
complained of problems with hemorrhoids; however, 
examinations were not performed at that time.  The VA C&P 
examination, performed in October 2007, revealed a normal 
digital rectal examination and external hemorrhoid tags but 
did not reveal any active hemorrhoids, spasms, masses, 
fissures, or fistulas.  For these reasons, entitlement to a 
compensable rating for hemorrhoids is not warranted.

The Board finds that this matter need not be remanded to have 
the RO refer the veteran's claim to the Under Secretary for 
Benefits or to the Director of the Compensation and Pension 
Service, pursuant to 38 C.F.R. § 3.321(b), for assignment of 
an extraschedular rating.  The Board notes the above 
determination is based on application of pertinent provisions 
of the VA's Schedule for Rating Disabilities, and there is no 
showing that the veteran's hemorrhoids reflect so exceptional 
or so unusual a disability picture as to warrant the 
assignment of a compensable evaluation on an extraschedular 
basis, and indeed, neither the veteran nor his representative 
have identified any exceptional or unusual disability 
factors.  See 38 C.F.R. § 3.321.  In this regard, the Board 
observes that there is no showing the disability results in 
marked interference with employment.  Moreover, his 
hemorrhoids have not required any, let alone, frequent 
periods of hospitalization, or otherwise rendered impractical 
the application of the regular schedular standards.  In the 
absence of evidence of these factors, the criteria for 
submission for assignment of an extraschedular rating are not 
met.  Thus, a remand this claim to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) is not necessary.  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

II. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.   38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the veteran 
that, to substantiate a claim, the veteran must provide, or 
ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the veteran's 
employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  Further, if the Diagnostic Code under which 
the veteran is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the veteran demonstrating a noticeable worsening 
or increase in severity of the disability and the effect that 
worsening has on the veteran's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the veteran.  Additionally, the veteran must 
be notified that, should an increase in disability be found, 
a disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life.  As with proper notice for an initial disability rating 
and consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the veteran may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Id. at 43-44. 

The veteran was notified in a March 2003 VCAA letter that he 
could submit evidence showing his service-connected 
hemorrhoids had increased in severity.  The veteran was 
informed that evidence of an increase in severity could be 
submitted in the form of statements from his doctor 
containing physical and clinical findings, the results of 
laboratory tests or x-rays, and lay statements from 
individuals who could describe the manner in which the 
disability had become worse.  The veteran was told to inform 
the RO of dates of treatment at VA facilities so those 
records could be obtained, and that if he had not been 
recently examined or treated, he could submit his own 
statement indicating the frequency and severity of symptoms 
and additional disability caused by the conditions.  
Additionally, the Board points out that the veteran received 
this notice prior to the initial AOJ decision in this matter.  
Subsequently, the veteran was again notified of the above 
information in a letter dated in May 2005.

However, the Board notes that the March 2003 and May 2005 
VCAA letters fail to notify the veteran to provide 
information about the effect that worsening has on the 
veteran's employment and daily life or about the general 
criteria applicable to increased ratings for hemorrhoids.  In 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
veteran.  The Federal Circuit stated that requiring a veteran 
to demonstrate prejudice as a result of any notice error is 
inconsistent with the purposes of both the VCAA and VA's 
uniquely pro-veteran benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial unless VA can show 
that the error did not affect the essential fairness of the 
adjudication.  To do this, VA must show that the purpose of 
the notice was not frustrated, such as by demonstrating:  
(1) that any defect was cured by actual knowledge on the part 
of the veteran, see Vazquez-Flores, 22 Vet. App. at 48 
("[a]ctual knowledge is established by statements or actions 
by the claimant or the claimant's representative that 
demonstrate an awareness of what was necessary to 
substantiate his or her claim.")(citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F.3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any pre-
adjudicatory section 5103(a) notice error non-prejudicial."  
Vazquez-Flores, 22 Vet. App. at 46. 

In this case, the Board finds that any notice errors with 
respect to the information and evidence needed to 
substantiate an increased rating claim for hemorrhoids are 
harmless error and did not affect the essential fairness of 
the adjudication.  See Overton v. Nicholson, 20 Vet. App. 
427, 435 (2006).  The veteran was provided with the rating 
criteria for hemorrhoids in the May 2004 SOC.  The Board 
notes that the veteran's claim was readjudicated following 
notice of this information by way of June 2005 and January 
2008 Supplemental Statements of the Case.  
Based on the notices provided to the veteran, the Board finds 
that a reasonable person could be expected to understand from 
those notices, to include the notice letter, the rating 
decision and the statement of the case, what information or 
evidence was required for an increased rating to be granted.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records dated January 2002 to October 2007.  The veteran was 
provided an opportunity to set forth his contentions during 
the hearing before the undersigned Veterans Law Judge.  The 
appellant was afforded VA medical examinations in March 2003 
and October 2007.  Significantly, neither the appellant nor 
his representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Entitlement to an increased (compensable) evaluation for 
hemorrhoids, is denied.


____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


